Citation Nr: 1735620	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for onychomycosis of the bilateral great toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This case was previously before the Board in February 2016, when it was remanded for additional development.

The Board notes that this matter was previously subject to a stay of adjudication.       In Johnson v. McDonald, 27 Vet. App. 497 (2016) that the Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision denying entitlement to an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed the case to the United States Court of Appeals for the Federal Circuit.  VA filed a motion with the Court to stay the precedential effect of its decision.  The motion was granted, in part, in an October 6, 2016 Court Order.  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017), the Federal Circuit reversed the Court's decision.  Accordingly, the stay has been lifted and the claim is ripe for adjudication.   

In April 2017, the Board remanded the Veteran's increased ratings claims for posttraumatic stress, sinus headaches, and allergic rhinitis for further development.  Those claims have not been returned to the Board; thus they will be the subject of a later Board decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In accordance with the February 2016 remand, the Veteran was provided a VA      skin examination in March 2016.  However, the examination report is internally inconsistent as it indicates that the Veteran currently used topical medication, but       later indicates that he had not used oral or topical medication in the past 12 months.  Additionally, the examination report does not indicate the percentage of total body area and exposed body area affected by the Veteran's onychomycosis.  The Veteran's onychomycosis is rated by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (dermatitis or eczema), which provides ratings based on the total body area affected, total exposed body area affected, and nature of frequency of treatment.  In light of the above, another VA skin examination is warranted.  

Additionally, the record suggests that the Veteran receives ongoing VA treatment.  As any updated records may contain information regarding the severity of the Veteran's disability, on remand any updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from March 6, 2017 to present and associate them with the claim file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his onychomycosis of the bilateral toes.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA skin disease examination to determine the current nature and severity of his service connected onychomycosis of the bilateral toes.  The claims file must be made available to and reviewed by the examiner in conjunction with the examinations.  Any necessary testing should be conducted.  All pertinent symptomatology and findings must be reported, to include the total body area affected, total exposed body area affected, and the nature of frequency of any treatment.  If the Veteran's onychomycosis is no longer present, the examiner should state such.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




